Title: To James Madison from James Bowdoin, 8 July 1805
From: Bowdoin, James
To: Madison, James


          
            Sir,
            St. Ander July 8th. 1805.
          
          I had the honour to inform you the 18th. Ulto. of my arrival at this place, & of my determination to pursue my Journey to Madrid with all expedition: Since which, I have been taken down with a fever, which for a number of days threatened my Life; & has so reduced me, as to put it out of my power to pursue my Journey to Madrid. In consequence of which, I have written to Madrid for a Passport to go out of Spain for a few months for the recovery of my health; and it is my intention when I receive it, to embark for England to procure medical advice: Shd. the voyage & the medical advice prove salutary, so as to enable me to return to Spain, without danger of a Relapse, in the course of two or three months, I shall in that case return, or otherwise I shall think myself obliged to resign my Commission. Mr. Erving is not at Madrid, & I apprehend, that he has not yet left England: Mr. Munroe, instead of being at Madrid, as I was informed when I last wrote to you, is at Paris, waiting the return of the Emperor from Italy: Mr. Pinkney is at madrid, & will continue there as he writes to me, “as yet for some time.” Under these circumstances & the peculiar situation in which the negociations of the U.S. with the Government of Spain actually are, I can see no advantage from being at Madrid at this moment: on the contrary, I conceive my situation would be an awkward & an embarrassing one, and attended with but little public advantage. But be the advantage what it might, it would not be in my power to go there, in the weak state in which I find myself. Lest from the state of my health, I shd. find myself constrained to relinquish my Commission, I have not touched any part of my Salary or outfitt, nor shall I, untill the state of my health shall ultimately determine me to execute or relinquish my appointment: in the latter case, I shall expect a reasonable part of my Expences to be allowed by Government.
          I shall take care to keep you duely informed of my situation & circumstances, that as few inconveniences may arise, as the State of my health will permit.
          Before I conclude, I would inform you, that the Governmt. of Spain has withdrawn from the province of Biscay its peculiar priveleges; & to make sure of the object, sent thither 12,000 regular Troops, who met no manner of Resistance: some of the principal inhabitants of Bilboa have been taken up, imprisoned & condemned to exile in the Phillipine islands. A military Governmt. is now established at Bilboa, where the Kings Custom house will be soon put upon the same footing, as in the other ports of Spain. In this situation of things, in case the United States shall not be embroiled with Spain, I think it my duty to remind you, that a Consul of the U.S. will be immeadiately required at the Port of Bilboa. We recd. accts. last Evening of an american Ship being carried in there by a spanish privateer, it is said she was bound to Liverpool from some port of the U.S. & is carried in, on acco. of English property, wch. is said to be on board. Neither the name of the Ship nor of the Captain have I been yet able to obtain. It wd. be fortunate for the owners of the Ship, if there was a Consul of the U.S. at the port of Bilboa! Mr. John Erving some time since a mercht. in Boston, where he now has a number of Children, is very solicitous for the Office of Consul at the port of Bilboa: he was unfortunate when in business in Boston, but has been carrying on Trade between Bordeaux & some of the Atlantic ports of Spain: he speaks french well, & has some knowledge of the Spanish language: if the President shd. have no better Person suggested to him, Mr. Erving will very gratefully accept the appointment, & I believe him capable to perform the necessary duties of the office. Mr. Erving is a Cousin of mine, & also to the Secretary of Legation.
          Permit me to suggest that any Letters or instructions you may see fit to send to me had best for the present to be transmitted undercover to Mr. Munroe, at London. I have the honour to subscribe myself most respectfully, Sir, Yr most obedt Servt.
          
            James Bowdoin
          
        